Title: To George Washington from Juan de Miralles, 2 October 1779
From: Miralles, Don Juan de
To: Washington, George


        
          sir
          Philadelphia Oct. 2. 1779
        
        As I have received from the Havannah among other Articles, a Sea Tortoise weighing more than a 100 [pounds] (in a very good Condition) and a Quantity of Lemons; I take the Liberty of transmitting to Your Excellency the said Tortoise, and a Box containing a hundred Lemons, by the Opportunity of a Continental Waggon, which Col.

Mitchell was so good as to furnish me with. I beg Your Excellency will accept of this Trifle, as a small Acknowledgment of my gratitude, for all the favours of friendship you have honoured me with.
        By a Vessel which left the Havannah on the 9th of last month, I learn among other particulars that three Pacquets have been dispatched to acquaint me with the King my Master having declared War to that of Great Britain. None of them has as yet reached me, tho’ some were sent in the beginning of July, & the last left the Port on the 4th of August, and I really believe they are all lost or taken, They brought me several other advices, which have not been sent me by the last Vessel, from a Confidence that one at least of the others would have arrived safe.
        By a Letter from a Friend, I learn that the Governor of Louisiana, has formed the design of attacking the settlements of the Enemy in the Country of the Natchez, which Enterprize is to have been Effected by the Garrison of New Orleans, and some of Our Indian Allies, who were to leave that Town on the 4th of september last—The Declaration of the War has been postponed to this Time, in order not to alarm the Enemies too soon. I hope this Enterprize has had the desired success. Other Operations will afterwards be followed, for this Purpose a Thousand Men of regular Troops, have left the Havannah the 4th of last Month on their Way to New Orleans, and in the Course of the present Month, whilst the season is favourable, there will be sent more forces both of sea and Land to make the siege of Pensacola.
        The Governor of the Havannah has received Your Excellency’s Letter, and has desired me to assure you of his sincere Friendship.
        When Your Excellency writes to Mrs Washington I beg you will assure that Lady of my respectful sentiments for her. I beg you will accept once more of my sincere Thanks for all the favours You have honored me with, and that God may long preserve your important Life, is the unfeigned wish of, Sir, Your Excellency’s &c.
        
          Juan de Miralles
        
      